Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION
This Office Action is responsive to communication filed on January 24, 2020. Claims 1-19 are presented for examination.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities:
Paragraph [0055], line 3; suggest changing “step 2220b” to -step 220b-.
Paragraph [0061], line 2; suggest changing “NVDIMM 120” to -NVDIMM controller 120-.
Paragraph [0071], line 4; suggest changing “the NVDIMM device 200 initiates” to -the host 100 initiates-.
Clarify “RIDs” in paragraph [0010], line 4.
Clarify “NVDIMM-P device 200” in paragraph [0076], line 3.
Clarify “a NAND/ media” in paragraph [00123], line 3.
Appropriate correction is required.

Drawings
The drawings are objected because the label “(250)” in FIGs. 4A and 4B were suggested to change from “NVIDIMM controller” to -NVDIMM controller-.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either 

Claim Objections
Claims 1, 3-6, 12-15, and 19 are objected to because of the following informalities:  
In claim 1, line 6; suggest changing “read data and and operational information” to –read data and operational information-
In claims 3, 6, 12, and 15, line 5; suggest changing “a PIM function” to –a Process in Memory (PIM) function-.
In claims 3, 6, 12, and 15, line 5; suggest changing “a PIB function” to –a Process in Buffer (PIB) function-.
Clarify “a group of RIDs” in claim 4, line 6 and claim 13, line 4.
Claims 3, 5, 12, 14, and 19 recite the limitation “the real time”; there is insufficient antecedent basis for “the real time”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Meyerowitz et al. (U.S. Publication No. 2020/0050398), hereinafter referred to as Meyerowitz.

Referring to claim 1, Meyerowitz discloses a method of controlling a Non-Volatile Dual In-Line Memory Module (NVDIMM) device by a host (the host system 120 and the memory sub-system 110 in FIG. 2; the memory sub-system 110 can be an NVDIMM; paragraph [0027]), the method comprises:
sending, by the host, a read command to the NVDIMM device (the memory controller 116 can issue a read command to request information from the memory sub-system 110; paragraph [0029]);
receiving, by the host, a message packet from the NVDIMM device, the message packet including read time information indicating time required for the NVDIMM device to read data and and operational information indicating operations at the NVDIMM device (In response to the read command, the memory sub-system 110 prepares data that is requested by the read command...the data can be successfully transmitted to the memory controller 116 within a predetermined time window when such a transmission is requested...; paragraphs [0029]-[0031]); and
performing, by the host, one or more of configuration of a DIMM line in a power down mode or scheduling operations based on read time information and the operational information (...such a situation can occur when the memory sub-system 110 has received a read command (e.g., SREAD or XREAD in the JEDEC NVDIMM-P Bus Protocol) at a time when the total amount of write credits is above the threshold, but the result as of the read command is not yet ready for transmission to the host system 120. Thus, the response signal is not response to the read command; paragraph [0058]).

As to claim 10, it recites the corresponding limitation of claim 1 as set forth above; therefore it is rejected by the same reasoning.


Claims 7 and 16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by  Bavishi et al. (U.S. Publication No. 2020/0050366), hereinafter referred to as Bavishi.

Referring to claim 7, Bavishi discloses A method of operating a Non-Volatile Dual In-Line Memory Module (NVDIMM) device (the memory sub-system 110 in FIG. 2; the memory sub-system 110 can be an NVDIMM; paragraph [0032]), the method comprising:
receiving, by the NVDIMM device, a read command from a host (the memory controller 116 can issue a read command to request information from the memory sub-system 110; paragraph [0034]);
configuring, by the NVDIMM device, a message packet, the message packet including read time information indicating time required for the NVDIMM device to read data and operational information indicating operations at the NVDIMM device (In response to the read command, the memory sub-system 110 prepares data that is requested by the read command...the data can be successfully transmitted to the memory controller 116 within a predetermined time window when such a transmission is requested...; paragraphs [0034]-[0036]); and
sending, by the NVDIMM device, the message packet to the host (Response Signal 424 in FIGs. 4-9).

As to claim 16, it recites the corresponding limitation of claim 7 as set forth above; therefore it is rejected by the same reasoning.

Allowable Subject Matter
Claims 2-6, 8, 9, 11-15, 17, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 19 is allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Walker et al. (U.S. Publication No. 2017/0322726) discloses an apparatus can perform operations on the memory device based on commands received from a host according to a protocol, wherein the protocol includes non-deterministic timing of the operations, the memory device can be a non-volatile dual in-line memory module (NVDIMM) device. 

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JING-YIH SHYU whose telephone number is (571)270-3488.  The examiner can normally be reached on Monday-Friday 6:30-18:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/JING-YIH SHYU/Primary Examiner, Art Unit 2184